Citation Nr: 0918236	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUE

Entitlement to a compensable rating for a right chest 
contusion.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
to November 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the Waco RO that denied a compensable rating for 
a right chest contusion.  In August 2008, the matter was 
remanded for additional notice.


FINDING OF FACT

The Veteran's right chest contusion did not involve removal 
of a rib or resection of two or more ribs without 
regeneration; it produces a disability picture approximating 
that of a superficial scar that is painful on examination.  


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's right 
chest contusion.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Code (Code) 5297, 4.118, Code 7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

February and March 2006 letters (prior to the RO's initial 
adjudication of the claim) explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-
44 (2008), the Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  A November 2008 letter (initially 
sent to an erroneous address, then resent and acknowledged by 
the Veteran's representative), in conjunction with the prior 
letters, substantially complied with the requirements 
outlined in Vazquez.  The claim was then readjudicated.  See 
April 2009 supplemental statement of the case.  38 U.S.C.A. § 
7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).  The Veteran is not prejudiced by this 
process, nor is it otherwise alleged.

The Veteran's service treatment records (STRs) are associated 
with his claims file; and VA has secured all 
pertinent/identified records that could be obtained.  He was 
afforded a VA examination.  VA's duty to assist is met.  




II. Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Historically, the Veteran's STRs show he suffered a contusion 
to his right chest after he slipped and fell on a foot 
locker.  He was admitted to a hospital, and a rib fracture 
was suspected.  A February 1946 rating decision granted 
service connection for residuals of a fractured rib, rated 0 
percent (a July 1947 rating decision recharacterized the 
disability as right chest contusion); such rating has been in 
effect since.  

A March 2006 VA treatment record shows the Veteran complained 
of left-sided and occasionally right-sided chest discomfort 
for the past 2 weeks.  These episodes occurred approximately 
4 times a day and lasted 1 to 2 minutes.  He indicated that 
the discomfort was not severe, and occurred at rest and 
resolved with activity.

On June 2006 VA examination, the Veteran reported he 
sustained right rib fractures in service.  He complained of 
flare-ups of chest pain with activity, lifting, bending, 
picking up objects, pushing or pulling certain things, or 
extended walking.  The flare-ups occurred approximately twice 
a week, lasted several days to a week, and were alleviated 
with Advil.  He tried to avoid activities that precipitated 
flare-ups.  On evaluation, the chest appeared normal to 
inspection.  The right chest was very tender to palpation of 
several lower ribs with guarding and withdrawal.  There was 
no objective evidence of deformity, angulation, false motion, 
shortening, intra-articular involvement, malunion, nonunion, 
or loose movement.  X-rays revealed no evidence of old or new 
rib fractures.  The diagnosis was right chest contusion with 
residuals.  

Since there is no specific Code for a chest contusion, the 
disability must be rated by analogy (see 38 C.F.R. § 4.20), 
and the Board must consider all potentially applicable 
diagnostic codes.   

The  right chest contusion has been rated by analogy under 
Code 5297 (for removal of ribs), which provides a 10 percent 
rating for removal of one rib or resection of two or more 
ribs without regeneration, and a 20 percent rating for 
removal of two ribs.  38 C.F.R. § 4.71a.  As the Veteran is 
not been shown to have had removal of a rib or resection of 
two or more ribs without regeneration, the criteria are less 
than analogous to the disability picture presented; a 
compensable rating under Code 5297 is clearly not warranted. 

Given the nature of the disability and associated symptoms, 
the Board finds that the more appropriate analogous criteria 
for rating the Veteran's right chest contusion exist in Code 
7804 (for superficial scars).  Code 7804 provides for a 
[maximum] 10 percent rating for a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118.  

The Veteran's chest was found to be tender on June 2006 VA 
examination, and (by diagnosis offered) the examiner 
identified the symptom as a residual of the contusion in 
service.  Such finding approximates (at least if not fully 
satisfying) the criteria for a 10 percent rating under Code 
7804, and such rating is warranted.  See 38 C.F.R. § 4.7.  As 
was noted, 10 percent is the maximum schedular rating allowed 
under Code 7804.  There is no evidence that suggests a 
different rating (i.e., by analogy to other diagnostic 
criteria) would be warranted at any time during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There is no objective evidence or allegation in the record 
that regular schedular criteria are inadequate, or that the 
disability picture presented is exceptional.  The symptoms 
shown are entirely encompassed by the criteria for a 10 
percent rating.  There is no suggestion of 'marked' 
interference with employment or frequent hospitalizations due 
to residuals of a right chest contusion, or other factors of 
like gravity.  Consequently, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321.


ORDER

A 10 percent rating is granted for the Veteran's right chest 
contusion, subject to the regulations governing payment of 
monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


